           Case 3:19-cv-05711-EMC Document 71 Filed 12/07/20 Page 1 of 5




 1   Richard T. Drury (SBN 163559)
     richard@lozeaudrury.com
 2   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 3   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 4   Oakland, CA 94607
     Telephone: (510) 836-4200
 5   Facsimile: (510) 836-4205

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff and the Alleged Classes

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
      ABANTE ROOTER AND PLUMBING,                          Case No. 3:19-cv-05711-EMC
10    INC., individually and on behalf of all others
      similarly situated,                                  UNOPPOSED MOTION FOR
11
                             Plaintiff,                    EXTENSION OF ALL REMAINING
12                                                         DEADLINES
      v.
13                                                         Date: TBD
      TOTAL MERCHANT SERVICES, LLC, a                      Time: TBD
14    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
15                           Defendant.                    Complaint Filed: September 11, 2019
16
17          Pursuant to Local Civil Rule 6-3, Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff”

18   or “Abante”) respectfully requests that the Court issue an Order extending all remaining deadlines

19   by two (2) months. In support of the instant motion, Plaintiff states as follows:

20          1.      Plaintiff’s counsel conferred with counsel for Defendant Total Merchant Services,

21   LLC (“Defendant” or “TMS”) regarding the request for an extension. TMS does not oppose the

22   requested extension. (See Declaration of Taylor T. Smith (“Smith Decl.”), a true and accurate

23   copy of which is attached hereto as Exhibit A.)

24          2.      Just over one year ago, on September 11, 2019, Plaintiff filed the instant action

25   against Defendant alleging wide-scale violations of the Telephone Consumer Protection Act, 47

26   U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.)

27          3.      To date, Plaintiff has diligently worked to gather the information needed to litigate

28   this case through class certification. Both parties have served and responded to numerous sets of
     UNOPPOSED MOTION FOR EXTENSION OF                 1
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 71 Filed 12/07/20 Page 2 of 5




 1   discovery requests. Plaintiff has also worked to effectuate numerous subpoenas.
 2           4.      During the October 22, 2020 Case Management Conference, the Court limited the
 3   remaining discovery to narrowly tailored written discovery, the depositions of Plaintiff,
 4   Defendant, Christopher Judy (“Judy”), and Triumph Merchant Solutions, LLC (“Triumph”), and
 5   the inspection of Triumph’s dialing system. Presently, the following deadlines remain:
 6                a. Expert Disclosure Deadline: January 11, 2021;
 7                b. Deadline to Complete Discovery: February 26, 2021;
 8                c. Plaintiff’s Motion for Class Certification: February 11, 2021;
 9                d. Defendant’s Opposition to Class Certification: March 11, 2021;
10                e. Plaintiff’s Reply in support of Class Certification: March 18, 2021; and
11                f. Hearing on Motion for Class Certification and Further Case Management
12                   Conference: April 15, 2021, at 1:30 p.m.
13   (Smith Decl. ¶ 5.)
14           5.      Following the conference, counsel for Plaintiff, Defendant, Triumph, and Judy
15   worked to schedule the remaining depositions as well as the inspection of Triumph’s dialing
16   system. (Id. ¶ 6.)
17           6.      After conferring with Judy’s counsel, Plaintiff and TMS agreed to schedule Judy’s
18   deposition to commence on December 8, 2020. (Id. ¶ 7.) However, Judy’s counsel informed
19   Plaintiff on December 1, 2020, that Judy is no longer available on December 8, 2020 and
20   requested to reschedule his deposition until late-December 2020 or early-January 2021. (Id.)
21   Plaintiff’s counsel is conferring with TMS’s counsel regarding available dates for Judy’s
22   deposition. (Id.)
23           7.      Additionally, after conferring with Triumph’s counsel and TMS’s counsel,
24   Triumph’s deposition was scheduled for December 10, 2020. (Id. ¶ 8.) The Parties agreed that an
25   inspection of Triumph’s dialing system would occur after the deposition. (Id.)
26           8.      The Parties also agreed to schedule the 30(b)(6) depositions of Plaintiff and
27   Defendant to occur after Triumph’s and Judy’s depositions in January 2021. (Id. ¶ 9.)
28           9.      Unfortunately, on December 2, 2020, Triumph’s counsel informed Plaintiff that he
     UNOPPOSED MOTION FOR EXTENSION OF                 2
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 71 Filed 12/07/20 Page 3 of 5




 1   has tested positive for the coronavirus. (Id. ¶ 10.) As a result, Triumph’s counsel stated that the
 2   Triumph deposition and subsequent inspection of Triumph’s dialing system would need to be
 3   postponed. (Id.) Triumph’s counsel will provide available dates for a deposition after his
 4   recovery. (Id.)
 5           10.       In light of Triumph’s counsel’s diagnosis, it is unlikely that Plaintiff can complete
 6   Triumph’s deposition and inspection prior to the expert disclosure deadline of January 11, 2021—
 7   both of which are necessary for Plaintiff’s expert to formulate an opinion and produce a report.
 8           11.       Added to this, PoundTeam, Inc. (“PoundTeam”), which was served with a
 9   subpoena to produce documents and to permit inspection of Triumph’s dialing system, has failed
10   to respond to Plaintiff’s subpoena. (Id. ¶ 11.) Plaintiff is preparing to file a subpoena enforcement
11   action in the Middle District of Florida. (Id.) Plaintiff expects to file the enforcement action
12   within the coming week. (Id.) This will also undoubtably delay any inspection of the dialing
13   system within PoundTeam’s possession.
14           12.       Consequently, Plaintiff respectfully requests that the Court enter an Order
15   extending all remaining deadlines by two months. The parties jointly agree to the following
16   schedule, which includes separate expert disclosure deadlines:
17                 a. Plaintiff’s Expert Disclosure Deadline: March 8, 2021;
18                 b. Defendant’s Expert Disclosure Deadline: March 22, 2021;
19                 c. Deadline to Complete Discovery: April 30, 2021;
20                 d. Plaintiff’s Motion for Class Certification: April 12, 2021;
21                 e. Defendant’s Opposition to Class Certification: May 10, 2021;
22                 f. Plaintiff’s Reply in support of Class Certification: May 17, 2021; and
23                 g. Hearing on Motion for Class Certification and Further Case Management
24                     Conference: June 10, 2021, at 1:30 p.m.
25   (Id. ¶ 13.)
26           13.       In short, a brief two (2) month extension of the remaining deadlines is necessary to
27   permit the parties adequate time to reschedule the remaining depositions and inspections. The
28   current delay hasn’t been caused by Plaintiff’s failure to diligently prosecute the case. Instead,
     UNOPPOSED MOTION FOR EXTENSION OF                   3
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 71 Filed 12/07/20 Page 4 of 5




 1   Triumph’s counsel’s unforeseen diagnosis has unfortunately delayed the current schedule. A brief
 2   extension will permit the parties sufficient time to reschedule the depositions and inspection as
 3   well as to enforce the PoundTeam subpoena.
 4          WHEREFORE, Plaintiff respectfully requests that the Court issue an Order extending all
 5   remaining deadlines by two (2) months.
 6
                                                   Respectfully submitted,
 7
 8   Dated: December 7, 2020                       ABANTE ROOTER AND PLUMBING, INC.,
                                                   individually and on behalf of all others similarly
 9                                                 situated,
10                                                 By: /s/ Taylor T. Smith
11                                                        One of Plaintiff’s Attorneys

12                                                 Richard T. Drury (SBN 163559)
                                                   richard@lozeaudrury.com
13                                                 Rebecca Davis (SBN 271662)
                                                   rebecca@lozeaudrury.com
                                                   LOZEAU DRURY LLP
14                                                 1939 Harrison St., Suite 150
                                                   Oakland, CA 94607
15                                                 Telephone: (510) 836-4200
                                                   Facsimile: (510) 836-4205
16
                                                   Steven L. Woodrow (admitted pro hac vice)
17
                                                   swoodrow@woodrowpeluso.com
18                                                 Patrick H. Peluso (admitted pro hac vice)
                                                   ppeluso@woodrowpeluso.com
19                                                 Taylor T. Smith (admitted pro hac vice)
                                                   tsmith@woodrowpeluso.com
20                                                 Woodrow & Peluso, LLC
21                                                 3900 E. Mexico Ave., Suite 300
                                                   Denver, Colorado 80210
22                                                 Tel: 720-907-7628

23                                                 Attorneys for Plaintiff and the Classes
24
25
26
27
28
     UNOPPOSED MOTION FOR EXTENSION OF                4
     ALL REMAINING DEADLINES
             Case 3:19-cv-05711-EMC Document 71 Filed 12/07/20 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via Court’s ECF system on December 7,
 4   2020.
 5                                                         /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     UNOPPOSED MOTION FOR EXTENSION OF                 5
     ALL REMAINING DEADLINES
